PER CURIAM.
This is an action to recover possession of 43 overcoats, the materials for which were left by plaintiff with defendant to be made up. The defendant was to receive $1 each for making. The marshal replevied 12 coats, and the value of each coat was proven to be $4. The action was originally commenced against “John Krochinsky, name ‘John’ being fictitious, real name unknown to plaintiff, and John Doe.” On the trial the attorney for defendant consented that the names of all the partners be inserted in the papers, viz., Michael Krochinsky, Barnet Krochinsky, and Louis Bleyer. The judgment should be modified, so as to provide a direction for the return of the property after payment to the defendant of the sum of $43, and, in case a return cannot be had, then for the value of the chattels not returned, to wit, $124, less the sum of $43, and, as so modified, affirmed, without costs of this appeal to either party. Cooper v. Kipp, 52 App. Div. 250, 65 N. Y. Supp. 379.